       Case 3:19-cv-02546-CRB Document 61 Filed 07/05/19 Page 1 of 4



 1   Darren K. Cottriel (State Bar No. 184731)
     JONES DAY
 2   3161 Michelson Drive
     Suite 800
 3   Irvine, CA 92612
     Telephone: +1.949.851.3939
 4   Facsimile: +1.949.553.7539
     Email:       dcottriel@jonesday.com
 5
     Nathaniel P. Garrett (State Bar No. 248211)
 6   JONES DAY
     555 California Street, 26th Floor
 7   San Francisco, CA 94104
     Telephone: +1.415.626.3939
 8   Facsimile: +1.415.875.5700
     Email:       ngarrett@jonesday.com
 9
     Attorneys for Defendants
10   H&R BLOCK, INC.; HRB TAX GROUP, INC.; and
     HRB DIGITAL LLC
11

12                                   UNITED STATES DISTRICT COURT

13                             NORTHERN DISTRICT OF CALIFORNIA

14
     IN RE INTUIT FREE FILE LITIGATION              Master File No. 3:19-cv-02546-CRB
15
     This Document Relates To:                      DEFENDANTS H&R BLOCK, INC.,
16   No. 3:19-cv-02546-CRB (Sinohui)                HRB TAX GROUP, INC., AND HRB
                                                    DIGITAL LLC’S NOTICE OF
17                                                  RELATED CASE AND
                                                    ADMINISTRATIVE MOTION TO
18                                                  CONSIDER WHETHER CASES
19                                                  SHOULD BE RELATED

20

21   PELANATITA OLOSONI, and DEREK                  Case No. 3:19-cv-03610-SK
     SNARR, on behalf of themselves, the general
22   public, and those similarly situated,

23                     Plaintiffs,

24          v.

25   H&R BLOCK, INC., HRB TAX GROUP,
     INC., HRB DIGITAL LLC, and DOES 1
26   THROUGH 50,

27                     Defendants.

28
                                                          HRB DEFS.’ NOT. OF RELATED CASE &
                                                                      MOT. TO RELATE CASES
         Case 3:19-cv-02546-CRB Document 61 Filed 07/05/19 Page 2 of 4



 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2          PLEASE TAKE NOTICE that a related case, Olosoni v. H&R Block, Inc., Case No. 3:19-
 3   cv-03610-SK, was removed to the United States District Court for the Northern District of
 4   California (San Francisco Division) on June 21, 2019. Pursuant to Civil Local Rules 3-12 and 7-
 5   11, Defendants H&R Block, Inc., HRB Tax Group, Inc., and HRB Digital LLC (“HRB
 6   Defendants”) hereby submit this Administrative Motion to Consider Whether Cases Should be
 7   Related1 and respectfully request that the Olosoni Action be designated as related to Sinohui v.
 8   Intuit, Inc., No. 3:19-cv-02546-CRB, the first-filed case in the Consolidated Intuit Free File
 9   Litigation.
10                                          LEGAL STANDARD
11          “Whenever a party knows or learns that an action, filed in or removed to this district is (or
12   the party believes that the action may be) related to an action which is . . . pending in this District
13   as defined in Civil L.R. 3-12(a), the party must promptly file in the lowest-numbered case an
14   Administrative Motion to Consider Whether Cases Should be Related.” Civ. L.R. 3-12(b).
15   Actions are related to each other when “(1) [t]he actions concern substantially the same parties,
16   property, transaction or event; and (2) [i]t appears likely that there will be an unduly burdensome
17   duplication of labor and expense or conflicting results if the cases are conducted before different
18   Judges.” Civ. L.R. 3-12(a). Both elements are satisfied here.
19                                 RELATIONSHIP OF THE ACTIONS
20          The Olosoni Action and the Sinohui Action, which are both putative class actions, should
21   be related because they involve substantially the same event. At the core of both Actions are
22   allegations that the defendants—the HRB Defendants in Olosoni and Intuit in Sinohui—breached
23   an agreement and memoranda of understanding between a consortium of tax preparation
24   providers known as the “Free File Alliance” (“FFA”) and the Internal Revenue Service (“IRS”) to
25   provide free federal online tax-filing services to eligible taxpayers accessible through an IRS web
26   1
              By filing this administrative motion, the HRB Defendants do not waive any objections to
     the assertion of personal jurisdiction over them, or to venue or forum, and they expressly reserve
27   all of their rights to object to personal jurisdiction, venue, and forum. The HRB Defendants
     further reserve all of their other rights and defenses, including, but not limited to, those defenses
28   articulated in Fed. R. Civ. P. 12.
                                                                   HRB DEFS.’ NOT. OF RELATED CASE &
                                                                               MOT. TO RELATE CASES
         Case 3:19-cv-02546-CRB Document 61 Filed 07/05/19 Page 3 of 4



 1   page (the “Free File Agreement and MOUs”). Both Actions allege that the defendants are
 2   members of FFA. Both Actions also allege causes of action for breach of the Free File
 3   Agreement and MOUs and for violations of California’s Consumer Legal Remedies Act and
 4   Unfair Competition Law. Finally, both Actions will require the Court to interpret the meaning
 5   and scope of the Free File Agreement and MOUs. For example, the Court in each Action will be
 6   required to determine the rights and obligations of the FFA members under the Free File
 7   Agreement and MOUs, as well as whether taxpayers eligible to participate in the “free file”
 8   program constitute third-party beneficiaries to the Free File Agreement and MOUs.2
 9            As set forth in Civil Local Rule 3-12(a)(2), it appears likely that there will be an unduly
10   burdensome duplication of labor and expense or the possibility of conflicting results if the cases
11   are conducted before different Judges and the Judges interpret the federal Free File Agreement
12   and MOUs differently. Therefore, it will be more efficient for all cases to proceed before the
13   same Judge.
14            Indeed, the HRB Defendants are aware of eight cases that concern the same federal Free
15   File Agreement and MOUs as the Olosoni Action that have already been related, and are
16   currently pending in front of this Court before a single Judge:
17                         CASE NAME                           CASE NUMBER                DATE FILED
18
         1.   Sinohui v. Intuit, Inc.                       3:19-cv-02546-CRB            May 12, 2019
19
         2.   Allwein v. Intuit, Inc.                       3:19-cv-02567-CRB            May 13, 2019
20
         3.   Dohrmann v. Intuit, Inc.                      3:19-cv-02566-CRB            May 14, 2019
21
         4.   Nichols v. Intuit, Inc.                       3:19-cv-02666-CRB            May 16, 2019
22
         5.   Kehiaian v. Intuit, Inc.                      3:19-cv-02742-CRB            May 20, 2019
23
         6.   Leon v. Intuit, Inc.                          3:19-cv-02878-CRB            May 24, 2019
24
         7.   Cook v. Intuit, Inc.                          3:19-cv-03460-CRB            June 2, 2019
25

26       8.   McConnaughey v. Intuit, Inc.                  3:19-cv-03745-CRB            June 27, 2019

27
     2
           The plaintiffs in both Actions allege that they are third-party beneficiaries of the Free File
28   Agreement and MOUs.
                                                                   HRB DEFS.’ NOT. OF RELATED CASE &
                                                      -2-                      MOT. TO RELATE CASES
       Case 3:19-cv-02546-CRB Document 61 Filed 07/05/19 Page 4 of 4



 1          Given the related nature of these cases and the opportunities for efficiency and judicial
 2   economy, the HRB Defendants respectfully request that the Court designate the Olosoni Action
 3   as related to the Sinohui Action.
 4   Dated: July 5, 2019                              JONES DAY
 5

 6                                                    By: /s/ Darren K. Cottriel
                                                          Darren K. Cottriel
 7
                                                      Counsel for Defendants
 8                                                    H&R BLOCK, INC.; HRB TAX GROUP,
                                                      INC.; and HRB DIGITAL LLC
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                HRB DEFS.’ NOT. OF RELATED CASE &
                                                   -3-                      MOT. TO RELATE CASES
